Citation Nr: 1212756	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  06-27 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia, to include shortness of breath.

2.  Entitlement to service connection for a stomach disability. 


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to July 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for hypertension and irregular heartbeat, residuals of pneumonia with shortness of breath, stomach troubles, and hearing loss.  In December 2004, the Veteran submitted a notice of disagreement for all of the issues and subsequently perfected his appeal in August 2006.  His case is currently under the jurisdiction of the VA RO in Atlanta, Georgia.

In June 2009, the Board denied the Veteran's claims of entitlement to service connection for hypertension, to include irregular heartbeats, and hearing loss, and remanded his claim for service connection for a stomach disability to the Appeals Management Center (AMC) for further evidentiary development, including attempting to obtain treatment records from the Georgia Department of Corrections and affording the Veteran a new VA examination or medical opinion.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained treatment records from the Georgia Department of Corrections.  Additionally, the Veteran was afforded a VA medical opinion in September 2011.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

The issue of entitlement to service connection for a stomach disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.

FINDING OF FACT

In December 2008, prior to the promulgation of a decision in the appeal, the Veteran submitted a second VA Form 9, Appeal to Board of Veterans' Appeals,  
indicating that he did not wish to appeal the denial of service connection for residuals of pneumonia.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of service connection for residuals of pneumonia by the Veteran have been met and the appeal is withdrawn effective December 22, 2008.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2011).  In December 2008, the Veteran submitted a second VA Form 9 indicating that he did not wish to appeal his claim for service connection for residuals of pneumonia, effectively withdrawing his initial VA Form 9 as to this issue.  The withdrawal is effective immediately upon receipt by the RO and Board in December 2008.  See 38 C.F.R. § 20.204(b)(3) (2011).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





ORDER

The appeal for service connection for residuals of pneumonia, to include shortness of breath, is dismissed.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of his claim of entitlement to service connection for a stomach disability.

In November 2011, the Veteran submitted a letter indicating that he sought medical treatment in service for a stomach disability and that he has experienced continuous symptoms since service.  This evidence, though pertinent to the Veteran's claim, has not been considered by the agency of original jurisdiction (AOJ).  Further, the evidence was submitted without a waiver of the AOJ's initial consideration of this evidence.  In these circumstances, the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Review the newly submitted evidence in the Veteran's claims file and complete any additional development deemed necessary.

2.  After completing the above action, the Veteran's claim of entitlement to service connection for a stomach disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


